Case 21-11750-mdc          Doc 150     Filed 08/26/21 Entered 08/27/21 07:13:45             Desc Main
                                      Document      Page 1 of 4



                          UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 In re:                                       CHAPTER 11

 MIDNIGHT MADNESS DISTILLING                  CASE NO. 21-11750 (MDC)
 LLC


  SECONDORDER(A)AUTHORIZINGINTERIMUSEOFCASHCOLLATERAL AND
                   GRANTINGADEQUATEPROTECTION;
       (B)SCHEDULINGFINALHEARING ANDPRESCRIBINGFORMAND
          MANNEROFNOTICE;AND(C)GRANTINGRELATEDRELIEF

 ANDNOW,this____dayofAugust2021,uponfurtherconsiderationoftheDebtor’sEmergency
               26th

          MotionforuseofitsCashCollateralpursuantto11U.S.C.§363(the“Motion”),and

 theCourthavingenteredanOrderonJuly2,2021(DocketNo.89),authorizingtheDebtor’suse

 ofCashCollateralonaninterimbasis(the“FirstInterimOrder”)inaccordancewiththe

 StipulationbetweentheDebtorandPNC(the“Stipulation”), andafurtherhearinghavingbeen

 held,itishereby

           ORDEREDthattheStipulationattachedtotheFirstInterimOrderisherebyextended

 throughtheearlierof:(a)theclosingdateofthesaleoftheDebtor’sassetspursuanttoanOrder

 ontheDebtor’sMotionunderSection363(DocketNo.4);or(b)September30,2021;anditis

 further

           ORDEREDthatafurtherhearingtoconsidertheMotionisscheduledforSeptember29,

 2021at11:30a.m.inCourtroomNo.2,UnitedStatesBankruptcyCourtfortheEasternDistrict

 ofPennsylvania,USCourthouse,900MarketStreet,PhiladelphiaPA19107,andanyobjections

 totheMotionmustbefiledwiththeClerkoftheBankruptcyCourt,andserveduponcounselfor

 theDebtor,HarryJ.GiacomettionorbeforeSeptember27,2021at5:00pm;anditisfurther
Case 21-11750-mdc                Doc 150         Filed 08/26/21 Entered 08/27/21 07:13:45                              Desc Main
                                                Document      Page 2 of 4



           ORDERED that, a copy of this Order shall be served by the Debtor, or its counsel, by

 regular mail on the United States Trustee, the Debtor’s secured creditors, all persons requesting

 notices herein, and the Debtor’s twenty (20) largest unsecured creditors as identified in its

 bankruptcy petition, within five (5) days of receipt of a copy of this Order; and it is further

           ORDERED that if notice is given in the manner provided above, said notice shall be

 sufficient and proper and in accordance with the Bankruptcy Code, the Federal Rules of

 Bankruptcy Procedure and the Local Rules of this Court.

                                                              BY THE COURT:




                                                              _______________________________
                                                              __________________________________
                                                              MagdelineD.Coleman
                                                              ChiefUSBankruptcyJudge




 8472782 v1                                                      2
 C:\Users\maleskjl\AppData\Local\Microsoft\Windows\INetCache\Content.Outlook\9VJ4S7VU\First Interim Cash Collateral Order
 Revised.DOC
        8 Week Cash Flow
    Midnight Madness Distilling

                                           23-Aug             30-Aug              6-Sep              13-Sep              20-Sep              27-Sep              4-Oct              11-Oct

Beginning cash balance                       $302,177          $132,266            $230,118           $107,483            $182,353            $129,142            $235,671           $112,539
CASH RECEIPTS
Sales: Well & Faber to Bars                  $115,000           $115,000            $110,000           $115,000            $110,000            $115,000            $115,000           $115,000
                                                                                                                                                                                                                  Case 21-11750-mdc




Sales: Well & Faber to PLCB                                                                                                 $65,000             $25,000
Sales: Co-Packaging                           $90,000            $85,000            $110,000            $85,000             $90,000             $90,000             $90,000            $90,000
Sales: Escape Goat                             $7,500             $7,500              $7,500             $7,500              $8,000              $8,000              $8,000             $8,000

TOTAL Revenue                                $212,500           $207,500            $227,500           $207,500            $273,000            $238,000            $213,000           $213,000
                                                                                                                                                                                                                  Doc 150




CASH PAID OUT

Cost of Goods Sold                            $75,000            $65,000             $80,000            $70,000             $70,000             $75,000             $70,000            $75,000
                                                                                                                                                                                             Document




Operating Expenses
   Payroll (inc. tax/expenses)               $190,000                               $190,000                               $190,000                                $190,000
Staffing Agency Fees                          $10,000                                $10,000                                $10,000                                 $10,000
   Employee Health Benefits                                                                                 $4,000                                                                         $4,000
   Marketing                                   $1,246                $1,246           $1,246                $1,246              $1,200              $1,200           $1,200                $1,200
   Repair & Maintenance                        $8,300                $8,300           $8,300                $8,300              $8,300              $8,300           $8,300                $8,300
   Utilities                                   $1,631                $1,631           $1,631                $1,631              $1,600              $1,600           $1,600                $1,600
   Travel                                      $3,500                $3,500           $3,500                $3,500              $3,500              $3,500           $3,500                $3,500
                                                                                                                                                                                                           Page 3 of 4




   Taxes & Licenses                            $1,923                $1,923           $1,923                $1,923              $1,923              $1,923           $1,923                $1,923
   Shipping & Delivery Expense                 $5,771                $5,771           $5,771                $5,771              $5,771              $5,771           $5,771                $5,771
   Insurance                                   $2,000                $2,000           $2,000                $2,000              $2,000              $2,000           $2,000                $2,000
   Office Expenses                               $996                  $996             $996                  $996              $1,500              $1,500           $1,500                $1,500
   Bank & CC Fees                              $2,100                $1,921           $1,921                $1,921              $1,921              $1,921           $1,921                $1,921
   PLCB Chargebacks
   Non-1099 Small labor                            $550               $550                $550             $550                  $550                $550                $550               $550
Sales Tax                                                                                               $21,500
Legal Fees*                                   $75,000                                                                                           $25,000
                                                                                                                                                                                              Filed 08/26/21 Entered 08/27/21 07:13:45




Profesional Fees (non legal)
Vehicle & Equipment Financing/Leases           $2,519             $1,331              $5,345                $1,918           $2,519                 $1,331           $2,063             $4,148
PNC Financing                                                    $13,604             $14,852                                $23,552                                 $13,604            $14,852
Building/Warehouse Leases & Mortgage          $1,875              $1,875             $22,100                $7,374           $1,875                 $1,875          $22,200             $7,374

TOTAL PAYMENTS                         $382,411           $109,648            $350,135           $132,630            $326,211            $131,471            $336,132           $133,640
                                                                                                                                                                                                                  Desc Main




Net Cash Flows                         -$169,911          $97,852             -$122,635          $74,870             -$53,211            $106,529            -$123,132          $79,360
Cash on hand (end of period)                         $132,266         $230,118         $107,483   $182,353   $129,142   $235,671   $112,539   $191,900

13 Week Net Cash Flow:                              -$110,277


Accrued but not yet owed on Equipment                                                             $186,344
Leases

* This includes amounts previously budgeted but not paid during prior cash collateral period
                                                                                                                                                                       Case 21-11750-mdc
                                                                                                                                                                       Doc 150
                                                                                                                                                  Document      Page 4 of 4
                                                                                                                                                   Filed 08/26/21 Entered 08/27/21 07:13:45
                                                                                                                                                                       Desc Main
